       Case 1:17-cv-09004-LLS Document 70 Filed 05/05/20 Page 1 of 1        'i
                                                     'USDC SONY
                                                      DOCL''.\1ENT            I
                                                                                                         I:
 UNITED STATES DISTRICT COURT                         ELECTRO~ICALL Y FILED
 SOUTHERN DISTRICT OF NEW YORK                                             DOC #: _ _ _---:----.--
------------------------------------------------------------X              DATE FILED: ,S    L c/S /
W AILIAN OVERSEAS CONSUL TING                                                             '
GROUP, LTD.,

                                   Plaintiff,                        17 Civ. 9004 (LLS)

                 -against-                                               ORDER

NEW YORK CITY REGIONAL CENTER, LLC,

                                   Defendant.
------------------------------------------------------------X

        In a drastically amended and limited request, defendant seeks production from plaintiff of

communications from plaintiff which will show the representations and information it gave to the

investors it provided as part of its performance of the parties' contract. That is a point material to

plaintiffs claim for bonus payments under the contract, for some of these investors claim they

were misinformed about the terms of their investments, to the extent of suing for fraud.

         Plaintiff must comply with NYCRC's Amended Request No. 8.

         So Ordered.

Dated: New York, New York
       May 5, 2020

                                                                 L~JL,~
                                                                LOUIS L. STANTON
                                                                  U.S.D.J.
